MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any                              Oct 17 2017, 6:18 am

court except for the purpose of establishing                                CLERK
the defense of res judicata, collateral                                 Indiana Supreme Court
                                                                           Court of Appeals
                                                                             and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Gregory L. Fumarolo                                      Curtis T. Hill, Jr.
Fort Wayne, Indiana                                      Attorney General of Indiana
                                                         Robert J. Henke
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In Re: the Matter of:                                    October 17, 2017
J.S.B.(1), J.S.B.(2), and J.B.                           Court of Appeals Case No.
(Minor Children), Children in                            02A03-1704-JC-781
Need of Services,                                        Appeal from the Allen Superior
and                                                      Court
                                                         The Honorable Charles F. Pratt,
S.M. (Mother),                                           Judge
Appellant-Respondent,                                    Trial Court Cause Nos.
                                                         02D08-1607-JC-305
        v.                                               02D08-1607-JC-306
                                                         02D08-1607-JC-307
The Indiana Department of
Child Services,
Appellee-Petitioner



Baker, Judge.
Court of Appeals of Indiana | Memorandum Decision 02A03-1704-JC-781| October 17, 2017           Page 1 of 9
[1]   S.M. (Mother) appeals the trial court’s order adjudicating her three children,

      J.S.B.(1), J.S.B.(2), and J.B., to be Children in Need of Services (CHINS).

      Mother argues that there is insufficient evidence to support the CHINS

      adjudication. Finding the evidence sufficient, we affirm.


                                                     Facts
[2]   Mother is the single mother of three children: J.S.B.(1) and J.S.B.(2), who are

      twins born on December 19, 1999, and J.B., who was born on January 24,

      2002.


[3]   All three children have been in legal trouble at some point. In November 2015,

      J.S.B.(2) was on an informal adjustment probation for theft. In March 2016,

      she moved to formal probation following probation violations and a new charge

      of disorderly conduct. Her probation included case management services and

      individual therapy. J.S.B.(2) was also being electronically monitored; despite

      such monitoring, she escaped from home detention and the Youth Services

      Center, where she was residing after being removed from Mother’s home.

      J.S.B.(1) and J.B. have also been under juvenile probation supervision.


[4]   On July 5, 2016, Mother called Department of Child Services (DCS) because

      she “was overwhelmed with some of the stuff going on in my home.”

      Factfinding Tr. p. 7. Mother asked DCS for services for her three daughters

      because she did not believe that there were “enough services to help out with

      what was going on.” Id. DCS intake worker Haley Hunter went to Mother’s

      home to speak with Mother. Hunter observed that the children “seemed very

      Court of Appeals of Indiana | Memorandum Decision 02A03-1704-JC-781| October 17, 2017   Page 2 of 9
      desensitized to everything. Like . . . nothing extreme was going on even though

      there was a lot of chaos in the home.” Id. at 88. Mother told Hunter that the

      children were disrespectful to her and unruly. During Hunter’s visit, Mother

      and the children got into an argument because Mother thought one of the

      children had stolen her cigarettes. Mother told Hunter that, regarding physical

      fights, if one of her children “were to touch her that she would touch the other

      one back.” Id. at 83. Mother also stated that “she would lock herself in her

      room just to get away from them.” Id.


[5]   While Hunter was at Mother’s home, J.S.B.(1) told Hunter that she was not

      getting along with Mother; she also stated that she had an infection or may

      have been pregnant, and although she asked Mother about seeing a doctor,

      Mother refused to take her. Mother confirmed that she would not be willing to

      take J.S.B.(1) to the doctor. J.B. told Hunter that “she wasn’t afraid of her

      mom because . . . stuff like this happened on a regular basis.” Id. at 81. Both

      J.S.B.(1) and J.B. stated that Mother smokes Spice, a synthetic cannabinoid.

      Hunter also learned that Mother would lock the bathroom doors and allow the

      children to shower only at certain times.


[6]   Following her visit, Hunter put Stop Child Abuse and Neglect (SCAN) services1

      in place. Before SCAN arrived, Mother called the police to report that one of




      1
        The SCAN worker who visited Mother’s home was a Family Preservation Coach with SCAN’s Intensive
      Intervention Team. That SCAN team visits homes with the goal of keeping children in the home. It works
      to ensure that a family has the resources that it needs, focusing both on skills such as parenting, budgeting,
      and cleaning skills, and on material resources such as furniture and clothes. Factfinding Tr. p. 96.

      Court of Appeals of Indiana | Memorandum Decision 02A03-1704-JC-781| October 17, 2017               Page 3 of 9
      her children had run away. That night, when SCAN went to Mother’s house

      for an intake with Mother and the children, SCAN observed that J.B. was

      abusive toward Mother, calling her names and telling her that she was crazy for

      calling the police. Mother told SCAN that she had dreamed about the children

      hurting her while she was asleep. At some point that same night, Hunter

      received a text message from SCAN stating that the home environment was

      chaotic.


[7]   The next day, July 6, 2016, Fort Wayne Police Officer Fritz Rommel was called

      to Mother’s house for a domestic dispute; Mother had stated that she wanted

      the children to leave the home. Mother also stated that her daughters “were out

      of control, disrespectful, cussing at her . . . . [S]he said she was fed up and tired

      and didn’t want them in the home anymore.” Id. at 54-55. Officer Rommel

      called Hunter, who returned to Mother’s home. Mother told Hunter that she

      wanted the children out of the house. The children were removed from the

      home and taken to Youth Services Center. Following the removal, Hunter

      interviewed J.S.B.(2), who had not been present during Hunter’s visit to

      Mother’s home the day before. J.S.B.(2) stated that she was not getting along

      with Mother and that Mother smokes Spice.




      Court of Appeals of Indiana | Memorandum Decision 02A03-1704-JC-781| October 17, 2017   Page 4 of 9
[8]   On July 27, 2016, DCS filed an amended petition alleging the children to be

      CHINS. A factfinding hearing took place on October 24, 2016,2 and the trial

      court adjudicated all three children to be CHINS. At some point following this

      adjudication, the children returned to Mother’s home. On February 1, 2017, a

      dispositional hearing took place.3 That same day, the trial court issued a

      dispositional order that ordered Mother and the children to participate in

      reunification services. Mother now appeals.


                                     Discussion and Decision
                                       I. Standard of Review
[9]   Mother argues that there was insufficient evidence to support the trial court’s

      determination that J.S.B.(1), J.S.B.(2), and J.B. are CHINS. Our Supreme

      Court has explained the nature of a CHINS proceeding and appellate review of

      a CHINS finding as follows:


               A CHINS proceeding is a civil action; thus, “the State must
               prove by a preponderance of the evidence that a child is a
               CHINS as defined by the juvenile code.” In re N.R., 919 N.E.2d
               102, 105 (Ind. 2010). We neither reweigh the evidence nor judge
               the credibility of the witnesses. Egly v. Blackford County Dep’t of



      2
        Indiana Code section 31-34-11-1 requires a factfinding hearing to take place not more than sixty days after
      the filing of a petition alleging a child to be a CHINS unless all parties consent to an extension of an
      additional sixty days. Here, the parties consented to additional time.
      3
        Indiana Code section 31-34-19-1 requires a dispositional hearing to take place not more than thirty days
      after a trial court adjudicates a child to be a CHINS. In this case, the dispositional hearing took place more
      than ninety days after the CHINS adjudication. Although Mother did not raise the issue, we take this
      opportunity to remind the trial court to follow the timeline for CHINS adjudications set forth by our General
      Assembly.

      Court of Appeals of Indiana | Memorandum Decision 02A03-1704-JC-781| October 17, 2017              Page 5 of 9
               Pub. Welfare, 592N.E.2d 1232, 1235 (Ind. 1992). We consider
               only the evidence that supports the trial court’s decision and
               reasonable inferences drawn therefrom. Id. We reverse only
               upon a showing that the decision of the trial court was clearly
               erroneous. Id.


       In re K.D., 962 N.E.2d 1249, 1253-54 (Ind. 2012) (footnote omitted).


[10]   Here, DCS alleged that the children are CHINS pursuant to Indiana Code

       section 31–34–1–1, which provides as follows:


               A child is a child in need of services if before the child becomes
               eighteen (18) years of age:


                        (1) the child’s physical or mental condition is seriously
                        impaired or seriously endangered as a result of the
                        inability, refusal, or neglect of the child’s parent, guardian,
                        or custodian to supply the child with necessary food,
                        clothing, shelter, medical care, education, or supervision;
                        and


                        (2) the child needs care, treatment, or rehabilitation that:


                                (A) the child is not receiving; and


                                (B) is unlikely to be provided or accepted without
                                the coercive intervention of the court.


[11]   Our Supreme Court has interpreted this provision to require “three basic

       elements: that the parent’s actions or inactions have seriously endangered the

       child, that the child's needs are unmet, and (perhaps most critically) that those


       Court of Appeals of Indiana | Memorandum Decision 02A03-1704-JC-781| October 17, 2017   Page 6 of 9
       needs are unlikely to be met without State coercion.” In re S.D., 2 N.E.3d 1283,

       1287 (Ind. 2014).


                                              II. Sufficiency
[12]   Mother argues that the evidence was insufficient to show neglect on her part or

       that she needed the trial court’s coercive intervention to resolve the family’s

       problems.


[13]   While the dysfunction that Mother and the children face is not the worst of the

       worst, Mother has admitted that she cannot control her children. J.S.B.(1),

       J.S.B.(2), and J.B. have all faced legal trouble at some point in their young lives.

       Even electronic monitoring did not foster in J.S.B.(2) respect for authority, and

       she escaped from both home detention and the Youth Services Center while on

       it. Mother admitted to being overwhelmed by the children’s behavior and told

       Officer Rommel that she did not want them in her home. Mother also admitted

       that she would lock herself in her room in order to get away from the children

       and that she was concerned about them stealing from her. J.S.B.(1) stated that

       Mother refused to take her to a doctor for medical care. The children were

       desensitized to the level of chaos that permeated their home. J.S.B.(1) and

       J.S.B.(2) both reported that they were not getting along with Mother. J.B.

       stated that she was not afraid of Mother, and SCAN observed J.B. yelling at

       Mother and calling her names. In short, the children’s needs for adequate

       supervision and care are unmet in Mother’s home.




       Court of Appeals of Indiana | Memorandum Decision 02A03-1704-JC-781| October 17, 2017   Page 7 of 9
[14]   Moreover, the children’s unmet needs are unlikely to be provided for without

       the coercive intervention of the court. While we recognize that Mother

       contacted DCS specifically to get help for the problems in her family, we note

       that, in order to try to get the help that she needs, she had to turn to a state

       agency. In other words, she was not able to obtain sufficient help on her own

       without the State’s aid. This family needs support and services to become

       functional. Court intervention, therefore, is necessary to prevent the family’s

       situation from getting completely out of hand; without it, needed services likely

       would not be available for Mother and the children. Accordingly, we find no

       error with the trial court’s conclusion that the children need care that they are

       not receiving and are unlikely to receive without the coercive intervention of the

       court.


[15]   Lastly, we note that the trial court did not address in its order whether the

       children’s physical or mental conditions are “seriously impaired or seriously

       endangered as a result of the inability, refusal, or neglect of the child[ren]’s

       parent . . . to supply the child[ren] with necessary food, clothing, shelter,

       medical care, education, or supervision[.]” I.C. § 31–34–1–1(1). While we find

       no statutory requirement that the trial court explicitly address this prong of the

       CHINS statute, our appellate review would benefit from the trial court’s doing

       so.


[16]   In this case, however, despite the trial court’s lack of findings specifically

       addressing the children’s physical or mental conditions, the totality of the

       record shows that a finding could have been made. Mother’s inability to

       Court of Appeals of Indiana | Memorandum Decision 02A03-1704-JC-781| October 17, 2017   Page 8 of 9
       provide necessary supervision to her children seriously endangers them.

       Indeed, during Mother’s attempt to secure help, she called the police to report

       that one of her children had run away; another time, J.S.B.(2) escaped from the

       Youth Services Center while being electronically monitored. In addition,

       Mother refused to take J.S.B.(1) to the doctor. Mother also reported that she

       would lock herself in her room to get away from the children—meaning that

       there were times when she made herself unavailable for her children solely for

       the purpose of being unavailable, and there is no evidence in the record that

       shows that Mother made an effort to provide appropriate supervision for her

       children during those times.


[17]   This family needs help managing the children’s behavior, and the CHINS

       adjudication and services that go along with it will provide them with the

       assistance that they need.


[18]   The judgment of the trial court is affirmed.


       Bailey, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 02A03-1704-JC-781| October 17, 2017   Page 9 of 9